SUAREZ, J.
Merrick Cohen has filed a petition for certiorari to review a trial court’s order denying his request to file a belated appeal. We treat this petition as a Petition to Seek Belated Appeal pursuant to Florida Rule of Appellate Procedure 9.141(c). Petitioner claims he requested the Public Defender to file an appeal on the day of his conviction in 2001. Petitioner’s request to now file a belated appeal, claiming the appeal was not filed, is hereby denied. See Fla. R.App. P. 9.141(c)(4)(A)(ii).